Citation Nr: 0836288	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  07-11 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for sensorimotor 
polyneuropathy of the lower extremities, claimed as secondary 
to Agent Orange exposure and/or 
service-connected prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel




INTRODUCTION

The veteran served on active duty in the Navy from October 
1944 to July 1946, in the Air Force from September 1949 to 
September 1952 and from October 1955 to October 1959, and in 
the Air Force Reserves from May 1968 to June 1969.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a December 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam era, so it is presumed he was exposed to Agent Orange 
while there; he has a service-connected disability - 
residuals of prostate cancer, including impotency, on the 
basis of that exposure to Agent Orange in Vietnam.

2.  His sensorimotor polyneuropathy of the lower extremities, 
however, did not manifest and was not diagnosed within two 
years of his last exposure to Agent Orange in Vietnam.

3.  His sensorimotor polyneuropathy of the lower extremities 
also has not been medically linked either directly to his 
military service or secondarily to his 
service-connected prostate cancer.  


CONCLUSION OF LAW

The veteran's sensorimotor polyneuropathy of the lower 
extremities was not incurred in or aggravated by service, may 
not be presumed to have been incurred in service, and is not 
proximately due to, the result of, or chronically aggravated 
by a service-connected disability.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137 (West Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of his claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).



VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome the burden of prejudicial 
error, VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in 
September 2003, prior to the initial adjudication of his 
claim in December 2003.  This letter informed him of the 
evidence required to substantiate his claim and of his and 
VA's respective responsibilities in obtaining supporting 
evidence.  The letter did not comply with Dingess, as he was 
not apprised of the downstream disability rating and 
effective date elements of his claim, but this is 
nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102.  
See also Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  
Since the Board will conclude below that the preponderance of 
the evidence is against his underlying claim for service 
connection, the downstream disability rating and effective 
date elements of his claim are moot.

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained his service 
medical records (SMRs) and VA treatment records.  VA also 
obtained his private medical records from Ferrell-Duncan 
Clinic and St. John's Clinic.  There is no indication of any 
outstanding records pertaining to his claim.  



VA also afforded the veteran a medical examination in 
February 2007 to determine whether his sensorimotor 
polyneuropathy of the lower extremities is attributable to 
his military service, including from his presumed exposure to 
Agent Orange in Vietnam (recognizing that his prostate cancer 
was service connected on that basis).  See 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  And although, 
as will be explained, the designated VA examiner was unable 
to link the peripheral neuropathy in the veteran's feet and 
lower legs to his military service, including by way of his 
already service-connected prostate cancer, without resorting 
to mere speculation, the fact remains that VA gave the 
examiner an opportunity to provide this necessary linkage.  
So just because he did not, or rather could not without 
speculating, is not tantamount to a failure in the duty to 
assist.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001).

II.  Merits of the Claim

The veteran was diagnosed with sensorimotor polyneuropathy in 
his lower extremities in May 2003.  He claims this condition 
was either a direct result of his Agent Orange exposure 
during his tour in Vietnam or, alternatively, was caused by 
his already service-connected prostate cancer, which was 
presumptively linked to Agent Orange exposure.  
Unfortunately, his claim fails under both of these purported 
theories.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Stated 
somewhat differently, service connection requires:  
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus (i.e., link) between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection also is permissible on a secondary basis 
for disability that is proximately due to or the result of a 
service-connected condition.  See 38 C.F.R. § 3.310(a).  This 
includes situations where a service-connected condition has 
chronically - meaning permanently - aggravated the disability 
in question, but compensation is limited to the degree of 
disability (and only that degree) over and above the degree 
of disability existing prior to the aggravation.  See 38 
C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

In order to establish entitlement to service connection on 
this secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus (i.e., link) 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

In addition to the these regulations, a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era, and has a disease 
listed in 38 C.F.R. § 3.309(e), shall be presumed to have 
been exposed during such service to an herbicide agent, such 
as the dioxin in Agent Orange, unless there is affirmative 
evidence establishing that he or she was not exposed to any 
such agent during that service.  See 38 C.F.R. § 
3.307(a)(6)(iii).

If a veteran was exposed to Agent Orange during active 
military, naval, or air service, certain specified diseases 
shall be service-connected, if the requirements of 38 C.F.R. 
§ 3.307(a) are met, even if there is no record of such 
disease during service.  38 C.F.R. § 3.309(e).  The list of 
diseases includes acute and subacute peripheral neuropathy.  
See 38 C.F.R. § 3.309(e).  For purposes of the presumption, 
the term "acute and subacute peripheral neuropathy" means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset.  Id. 



Here, the record shows the veteran served in the Republic of 
Vietnam, during the Vietnam War, from May 1968 to June 1969.  
The record also shows that an electromyography (EMG) study 
performed in May 2003 revealed sensorimotor polyneuropathy in 
his lower extremities.  However, this condition is not among 
the diseases for which the Secretary of VA has determined is 
presumptively associated with exposure to herbicides used in 
the Republic of Vietnam during the Vietnam War.  See 38 
C.F.R. §§ 3.307(d), 3.309(e).  The Board emphasizes that the 
veteran has not been diagnosed as having acute or subacute 
peripheral neuropathy, a specific kind of peripheral 
neuropathy, which the governing regulation requires to have 
appeared within weeks or months of his last exposure to Agent 
Orange in Vietnam and to have resolved within two years of 
the date of onset.

To the contrary, the veteran's service medical records make 
no reference to peripheral neuropathy, much less specifically 
to acute or subacute peripheral neuropathy, nor does the file 
contain any such relevant medical or other records during the 
two-year period after he left Vietnam in June 1969 (when, at 
the very latest, he could have been exposed to Agent Orange).  
See Struck v. Brown, 9 Vet. App. 145 (1996).  Indeed, as 
mentioned, the evidence shows that his peripheral neuropathy 
was first diagnosed in 2003, approximately 34 years after he 
returned home from Vietnam.  Moreover, at a VA examination in 
February 2007 the veteran, himself, stated that his symptoms 
had begun in 2000, still many years after his last possible 
exposure to Agent Orange in Vietnam.  It is thus apparent 
that he has never been diagnosed with acute or subacute 
peripheral neuropathy.

Since acute or subacute peripheral neuropathy are the only 
neuropathies listed in section 3.309(e), service connection 
on a presumptive basis due to Agent Orange exposure is not 
warranted for the veteran's sensorimotor polyneuropathy of 
the lower extremities.  See 59 Fed. Reg. 341 (1994) (wherein 
the Secretary of VA formally announced that a presumption of 
service connection based on exposure to herbicides used in 
Vietnam is not warranted for certain conditions, to 
specifically include circulatory disorders or for "any other 
condition for which the Secretary has not specifically 
determined a presumption of service connection is 
warranted.").  See, too, 67 Fed. Reg. 42,600 (June 24, 
2002).

The Board is aware that presumptive service connection for 
peripheral neuropathy is highly restrictive, as the veteran 
would have had to develop symptoms within weeks or months of 
his exposure between 1968 and 1969, with those symptoms 
resolving within two years of that exposure, i.e., by June 
1971.  Nevertheless, the regulation (and the Board's 
application of the regulation) was upheld by the Court in 
Lennox v. Principi, 353 F.3d 941 (2003).

That notwithstanding, the Board must still determine whether 
the veteran's sensorimotor polyneuropathy of the lower 
extremities is related either directly to his military 
service or, secondarily, to his service-connected prostate 
cancer.  In this regard, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit Court) has 
determined that the Veteran's Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 
98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude 
a veteran from establishing service connection with proof of 
direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  The rationale employed in Combee also applies to 
claims, as here, based on exposure to Agent Orange.  
See Brock v. Brown, 10 Vet. App. 155 (1997); McCartt v. West, 
12 Vet. App. 164, 167 (1999).

But the Board also finds that service connection is not 
warranted for the veteran's peripheral neuropathy either on a 
direct incurrence basis or as secondary to his service-
connected prostate cancer.  With respect to a direct-
incurrence theory, his sensorimotor polyneuropathy was first 
discovered many years after his military service had ended, 
thereby providing compelling evidence against his claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling 
that a prolonged period without medical complaint can be 
considered, along with other factors, as evidence of whether 
an injury or a disease was incurred in service which resulted 
in any chronic or persistent disability).  



Of equal or even greater significance, the record contains no 
medical nexus opinion etiologically linking the sensorimotor 
polyneuropathy in the veteran's lower extremities to his 
military service - including by way of his already 
service-connected prostate cancer.  See Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000).  See also Watson v. Brown, 
4 Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  
See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Concerning this, the May 2003 EMG study that first diagnosed 
the veteran with sensorimotor polyneuropathy also mentioned 
his history of chemotherapy for his service-connected 
prostate cancer, as well as his presumed exposure to 
Agent Orange in Vietnam.  But the evaluating physician stated 
the EMG's findings were nonspecific with regard to the 
etiology of the veteran's neuropathy.  The VA examiner in 
February 2007 also stated that he was unable to determine the 
specific cause of the veteran's peripheral neuropathy without 
resorting to mere speculation, including insofar as whether 
it dates back to his military service.  Thus, neither the 
physician that performed the EMG study nor the VA 
compensation examiner, who reviewed the results of that 
study, was able to etiologically link the veteran's 
sensorimotor polyneuropathy either directly to his military 
service or, secondarily, to his service-connected prostate 
cancer, inclusive of the chemotherapy treatment he has 
received.  



A statement that, for all intents and purposes, is 
inconclusive as to the origin of a disorder cannot be 
employed as suggestive of a linkage between the disorder and 
the veteran's military service.  See, e.g., Warren v. Brown, 
6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 
145-6 (1993).  Opinions like this, which can only make this 
necessary connection between the current disorder and the 
veteran's military service by resorting to mere speculation, 
amount to "nonevidence," neither for nor against the claim, 
because service connection may not be based on speculation or 
remote possibility.  See generally Bloom v. West, 12 Vet. 
App. 185 (1999) (a medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty).  See also 
38 C.F.R. § 3.102 (when considering application of the 
benefit-of-the-doubt doctrine, reasonable doubt is one within 
the range of probability, as distinguished from pure 
speculation or remote possibility).

So there is simply no medical nexus evidence indicating the 
sensorimotor polyneuropathy in the veteran's lower legs and 
feet has any relationship to his military service, either 
directly or secondarily by way of his service-connected 
prostate cancer, to include the chemotherapy treatment he has 
received for it.  The Court has repeatedly indicated that 
when a physician is unable to make this necessary connection 
between the currently claimed disability and service, there 
is no basis to grant the claim. See, e.g., Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992); Perman v. Brown, 5 Vet. 
App. 227, 241 (1993); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); and Winsett v. West, 11 Vet. App. 420, 424 (1998) 
(collectively indicating that, while an absolutely accurate 
determination of etiology is not a condition precedent to 
granting service connection, nor is definite etiology or 
obvious etiology, a doctor's equivocal opinion phrased in 
terms of "may or may not" be related to service is an 
insufficient basis for an award of service connection).



In addition to the medical evidence, the Board also has 
considered the veteran's lay statements in support of his 
claim.  While he may well believe that his sensorimotor 
polyneuropathy of the lower extremities is related to Agent 
Orange exposure and/or to his service-connected prostate 
cancer, as a layman without any medical training and 
expertise, he simply is not qualified to render a medical 
opinion concerning the etiology of his peripheral neuropathy.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 494-95 (1991) (laypersons are not 
competent to render medical opinions).  He is only competent 
to comment on symptoms (e.g., burning and tingling in his 
legs and feet) he may have personally experienced, but not 
the cause of them, and in particular whether they are due to 
Agent Orange exposure or his consequent prostate cancer.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  See also 
38 C.F.R. § 3.159(a)(2) and Layno v. Brown, 6 Vet. App. 465, 
469 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for sensorimotor 
polyneuropathy of the lower extremities.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).  The Board is ever grateful for the 
veteran's many years of honorable service to this country, 
which included service during World War II, the Korean 
Conflict, and the Vietnam War.  But the Board may not go 
beyond the factual evidence presented in this claim to 
provide a favorable determination.  Unfortunately, his appeal 
must be denied.




ORDER

The claim for service connection for sensorimotor 
polyneuropathy of the lower extremities is denied.  




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


